         Case 1:20-cv-03746-LJL Document 113 Filed 08/13/20 Page 1 of 3



469 Seventh Avenue
New York, NY 10018
212.523.0686
www.seidenlegal.com

August 13, 2020

Via ECF
Hon. Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

Re: Convergen Energy LLC et al. v. Brooks et al., No. 20-cv-3746 (LJL)

Dear Judge Liman:

We are writing in response to the Court’s August 7, 2020 order to itemize the relief we seek
concerning four issues: (i) Defendant Steven Brooks’ (“Brooks”) violation of the TRO; (ii) the
Defendants’ continued possession of Plaintiffs’ non-public information, including trade secrets;
(iii) Brooks’ attempted intimidation of Plaintiffs by inappropriately contacting lenders, vendors
and joint venture partners of Plaintiffs; and (iv) Defendants’ ongoing discovery deficiencies that,
among other things, impact issues (i) and (ii) above.

   I.      Violation of the Court’s Temporary Restraining Order

The Court’s May 19, 2020 Order (the “Order”) enjoined defendants from “[a]ccessing, disclosing,
copying, or otherwise conveying Plaintiffs’ electronic files during the pendency of this action” and
“[d]estroying, deleting, or otherwise modifying” Plaintiffs’ data. Plaintiffs obtained a forensic
image of Brooks’ company-owned laptop (which was wrongfully in Brooks’ possession) and are
in the midst of conducting a computer forensic investigation into its contents. To date we have
uncovered that, in violation of the Order, on May 31, 2020, a Western Digital My Passport external
USB hard drive was connected to the laptop and a large volume of Plaintiffs’ proprietary files were
copied. Many files were also simultaneously deleted from the laptop, including a cache of
programs relating to hacking, penetration testing, forensic data recovery and possibly data deletion.
Plaintiffs will be seeking a contempt order against Mr. Brooks for this contumacious conduct and
reserve the right to seek sanctions for any spoliation of evidence that is uncovered by the forensic
review.

   II.     A Preliminary Injunction Remains Necessary

Due to Defendants’ continued and concealed possession of Plaintiffs’ non-public information and
simultaneous failure to produce information sufficient to identify what exactly of Plaintiffs was
shared with non-parties, Plaintiffs need injunctive relief along the lines initially requested. Our
forensic exam has uncovered that Brooks stored Plaintiffs’ data on a cloud-based Microsoft
OneDrive account (a fact not disclosed by Brooks or his counsel). We also discovered that Brooks

                                                 1
           Case 1:20-cv-03746-LJL Document 113 Filed 08/13/20 Page 2 of 3




accessed other cloud-based services from his company issued laptop such as Dropbox, Box,
Skydrive, and Google Drive, but Brooks has refused to provide Plaintiffs access to these accounts
and to allow Plaintiffs to forensically image these accounts, even those to which we know for
certain he copied Plaintiffs files. Similarly, Brooks has refused to allow Plaintiffs to forensically
image or otherwise provide Plaintiffs with complete copies of data on two iPhones and the
associated iCloud accounts he used in connection with work for Plaintiffs.

It should be noted that Benjamin LaFrombois, counsel for Defendants Brian Mikkelson
(“Mikkelson”), Theodore Hansen (“Hansen”) and Convergen Energy WI, LLC (“CEW”), has
been more cooperative in providing information and facilitating the migration of Plaintiffs’ Latvia
emails. We also agreed with Mr. LaFrombois on a process for segregating and reviewing trade
secrets of Plaintiffs and CEW and pre-closing files that remain in CEW’s possession. That said,
despite the passage of time, Mr. LaFrombois has not yet provided any such files to Plaintiffs,
including Plaintiffs’ own trade secrets within CEW’s possession (we are told this production is
imminent). Further, Plaintiffs have not been provided with forensic copies of the Convergen
Energy, LLC (“CE”) laptops used by Mikkelson and Hansen, although counsel has offered
encrypted (unreadable) data.

    III.    Mr. Brooks’ Intimidation and Interference with Non-Parties

Plaintiffs have recently learned that Brooks and the other defendants orchestrated a series of
communications to non-parties with whom Plaintiffs maintain business relationships, including
lenders, with no legitimate purpose other than to defame Plaintiffs and interfere with Plaintiffs’
relationships. These improper communications include, by way of example, the following:

•   On June 2, 2020, Brooks called the manager of Powergen, a specialized vendor that operates
    CE’s power plants in Manhattan, to “warn” Powergen about CE’s creditworthiness. The
    Powergen manager subsequently explained to CE that he understood this communication to be
    a “warning” that Powergen should terminate its relationship with CE and shut the plant down
    because CE would not be able to pay. Aside from being untrue, at the time of Brooks’
    statement, made several months after Brooks’ termination from Plaintiffs’ employ and with no
    legitimate purpose, Brooks had not spoken with the manager at Powergen for over six months.
•   At some time in May 2020 Defendant Mikkelson received a pro forma letter from a vendor of
    CE seeking payment on an overdue invoice for services provided to a Manhattan hotel client
    of CE. Mikkelson received the letter after his employment terminated presumably because he
    never notified this particular vendor that he no longer served as the contact person. The overdue
    payment was the result of COVID-19’s impact on CE’s hotel client and the vendor was
    subsequently paid off. Nevertheless, Mikkelson chose not to send the vendor letter to CE but
    instead on June 11, 2020 forwarded it to CE’s auditors. There was absolutely no basis for doing
    so other than to manufacture problems for CE with its auditors. Indeed, the pro forma demand
    letter will now appear in CE’s audited financials and may impair CE’s ability to secure
    financing.
•   On July 7, 2020 one or more of the defendants sent an email to a business partner of Plaintiffs,
    Luminor Bank in Latvia (the “Bank”), claiming that Plaintiffs breached an agreement with the
    Bank by failing to disclose the sale of the pellet plant (CEW) to the Bank. It was Brooks’
    responsibility to notify the Bank of the sale of the pellet plant while he worked for Plaintiffs.

                                                 2
             Case 1:20-cv-03746-LJL Document 113 Filed 08/13/20 Page 3 of 3




      He apparently decided months after-the-fact and after litigation ensued to report his own breach
      to the Bank. The intent is obvious: Brooks was trying to negatively impact Plaintiffs’
      relationship with the Bank.
•     Over the last few months Brooks spoke with a lender of an affiliate of Plaintiffs, again with no
      legitimate basis for doing so. After speaking with Brooks, the lender unexpectedly opted not
      to extend the loan to the affiliate. Plaintiffs uncovered Brooks’ effort after-the-fact.
•     On or about July 29, 2020, Brooks’ mother had a lawyer send a misleading demand letter to a
      joint venture partner of Plaintiffs with information about Plaintiffs in connection with the joint
      venture. Brooks’ mother had no privity with that joint venture partner or any other reason to
      correspond except to negatively impact Plaintiffs’ relationship with that partner.

Since his recorded confession on February 3, 2020, Brooks has had no express or implied authority
to contact Plaintiffs’ counterparties, vendors, or business partners. It is self-evident that Brooks’
unauthorized contacts (which have already caused harm to Plaintiffs’ business) are intended to
intimidate Plaintiffs into withdrawing this action. There are federal statutory prohibitions against
intimidating parties or witnesses and the Court has inherent powers to curtail misconduct and
discovery violations, all of which we intend to set forth in our brief.

      IV.      Defendants’ Discovery Deficiencies

Aside from the discovery deficiencies mentioned above, defendants Brooks, Nianticvista Energy
LLC, Gregory Merle, and Riverview Energy Corporation have produced only a single email in
this litigation and have not adequately described their financial relationship with CEW in their
interrogatory responses. Emails and phone calls with Mr. Billings, who represents these
defendants, have been a total waste of time. See, e.g., email correspondence attached as Exhibit
A. Counsel for the remaining defendants has been more cooperative but to date we have only
received a limited production.

In accordance with the August 7, 2020 order, Plaintiffs proposed submitting its brief and
supporting declarations on August 21, 2020 with responses due August 28, 2020. Defendants
objected. The parties engaged in a meet and confer call yesterday in which I agreed to share (and
did share yesterday) the portions of this letter containing open issues in a last ditch effort to
minimize what was to be presented to the Court. Despite our efforts, we could not reach an
agreement on a briefing schedule so we defer to the Court to do so.

Respectfully,

/s/ Michael Stolper
Michael Stolper, Esq.

cc:         Defense counsel via ECF




                                                    3
